     USDC IN/ND case 1:19-cv-00218-HAB document 17 filed 05/26/20 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

CATHERINE L. TREWYN,                            )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )       CASE NO. 1:19-CV-218-HAB
                                                )
ANDREW SAUL,                                    )
Commissioner of the Social                      )
Security Administration1,                       )
                                                )
                Defendant.                      )

                                      OPINION AND ORDER

        This matter comes before the Court on Plaintiff Catherine Trewyn’s (“Trewyn”) appeal of

the Social Security Administration’s Decision dated May 17, 2018 (the “Decision”). Trewyn filed

her Complaint against Commissioner of Social Security (ECF No. 1) on May 17, 2019. Trewyn

filed her Brief in Support of Remand (ECF No. 13) on October 18, 2019. Defendant Andrew Saul,

Commissioner of the Social Security Administration (the “Commissioner”), filed his Memorandum

in Support of Commissioner’s Decision (ECF No. 15) on November 27, 2019. Trewyn filed her

reply on December 11, 2019. This matter is now ripe for determination.

                                              ANALYSIS

1.      Standard of Review

        A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. This Court must affirm the ALJ’s decision if it is supported by

substantial evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290 F.3d



1
  Andrew Saul is now the commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 USC § 405(g)
(action survives regardless of any change in the person occupying the office of Commissioner of Social
Security).
   USDC IN/ND case 1:19-cv-00218-HAB document 17 filed 05/26/20 page 2 of 7


936, 940 (7th Cir. 2002). Substantial evidence is “more than a mere scintilla of proof.” Kepple v.

Massanari, 268 F.3d 513, 516 (7th Cir. 2001). It means “evidence a reasonable person would

accept as adequate to support the decision.” Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir. 2007);

see also Diaz v. Chater, 55 F.3d 300, 305 (7th Cir. 1995) (substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”) (citation and

quotations omitted).

       In determining whether there is substantial evidence, the Court reviews the entire record.

Kepple, 268 F.3d at 516. However, review is deferential. Skinner v. Astrue, 478 F.3d 836, 841

(7th Cir. 2007). A reviewing court will not “reweigh evidence, resolve conflicts, decide questions

of credibility, or substitute [its] own judgment for that of the Commissioner.” Lopez v. Barnhart,

336 F.3d 535, 539 (7th Cir. 2003) (quoting Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

       Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm it. Lopez,

336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece of evidence in the

record, she “must build an accurate and logical bridge from the evidence to [the] conclusion.”

Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the ALJ “may not select and

discuss only that evidence that favors his ultimate conclusion,” Diaz, 55 F.3d at 308, but “must

confront the evidence that does not support his conclusion and explain why it was rejected,”

Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004). Ultimately, the ALJ must “sufficiently

articulate [her] assessment of the evidence to assure” the court that she “considered the important

evidence” and to enable the court “to trace the path of her reasoning.” Carlson v. Shalala, 999

F.2d 180, 181 (7th Cir. 1993) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985)

(internal quotation marks omitted)).
                                                  2
   USDC IN/ND case 1:19-cv-00218-HAB document 17 filed 05/26/20 page 3 of 7


2. The ALJ’s Decision

         A person suffering from a disability that renders her unable to work may apply to the

Social Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A) (defining

disability as the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months”). To be found

disabled, a claimant must demonstrate that her physical or mental limitations prevent her from

doing not only her previous work, but also any other kind of gainful employment that exists in the

national economy, considering her age, education, and work experience. § 423(d)(2)(A).

         If a claimant’s application is denied initially and on reconsideration, she may request a

hearing before an ALJ. See 42 U.S.C. § 405(b)(1). An ALJ conducts a five-step inquiry in

deciding whether to grant or deny benefits: (1) whether the claimant is currently employed, (2)

whether the claimant has a severe impairment, 3) whether the claimant’s impairment is one that

the Commissioner considers conclusively disabling, (4) if the claimant does not have a

conclusively disabling impairment, whether he has the residual functional capacity to perform his

past relevant work, and (5) whether the claimant is capable of performing any work in the

national economy. See 20 C.F.R. § 404.1520(a); Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir.

2001).

         First, the ALJ found that Trewyn meets the insured status requirements of the Social

Security Act through December 31, 2020. At step one, the ALJ found that Trewyn had not

engaged in substantial gainful activity since November 18, 2015, her alleged onset date. At step

two, the ALJ determined that Trewyn had the following severe impairments: osteopenia, history

of left shoulder replacement in May 2015, left knee osteoarthritis, coronary artery disease,
                                                   3
   USDC IN/ND case 1:19-cv-00218-HAB document 17 filed 05/26/20 page 4 of 7


hypertension, and obesity. The ALJ further found that Trewyn had the following non-severe

impairments: plantar fasciitis, peroneal tenosynovitis, Achilles peritendinitis, hearing loss,

hyperlipidemia, GERD/heartburn, and vertigo. The ALJ found that Trewyn’s alleged chronic

anxiety is not a medically determinable impairment.

       At step three, the ALJ found that Trewyn did not have “an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 404.1520(d), 404.1525 and 404.1526).” (R.

20). At step four, the ALJ found that Trewyn had the residual functional capacity (“RFC”) to:

       [p]erform sedentary work as defined in 20 CFR 404.1567(a) except never
       climbing ladders, ropes, or scaffolds; occasionally climbing ramps and stairs,
       balancing, stooping, kneeling, crouching, and crawling; occasional overhead
       reaching with the non-dominant upper extremity; avoid dangerous moving
       machinery and unprotected heights; can tolerate frequent exposure to extreme
       heat and cold, humidity, fumes, odors, dusts, gases, and poor ventilation.

At step five, the ALJ determined that Trewyn was unable to perform her past relevant work.

However, the ALJ found that, through the date last insured, there were jobs that existed in

significant numbers in the national economy that she could have performed. Therefore, the ALJ

found that Trewyn was not disabled.

3. Step Two

       Trewyn claims that the ALJ improperly found her plantar fasciitis, peroneal tenosynovitis,

and Achilles peritendinitis to be nonsevere impairments, and that the ALJ erred in not considering

those impairments in combination with her other impairments. The ALJ based the finding of non-

severe impairments on the fact that there was “no evidence contained in the record that the

claimant underwent surgery for her impairment or that her impairment was not improved with

conservative treatment during the period at issue.” (R. 18). Trewyn contends that the ALJ erred in

                                                  4
   USDC IN/ND case 1:19-cv-00218-HAB document 17 filed 05/26/20 page 5 of 7


relying on Trewyn’s conservative treatment and her failure to undergo surgery in finding that her

foot impairments were non-severe. Trewyn also asserts that even if those impairments were non-

severe, the ALJ erred in failing to consider them in combination with her other impairments in

determining the RFC.

       The Court can proceed directly to the RFC analysis, because the step two requirement of

severity is “merely a threshold requirement.” Hickman v. Apfel, 187 F.3d 683, 688 (7th Cir.

1999); see also Castile v. Astrue, 617 F.3d 923, 927 (7th Cir. 2010). The ALJ identified other

impairments that were severe, so the determination about her lower extremity impairments was

“of no consequence with respect to the outcome of the case. Because the ALJ recognized

numerous other severe impairments, he was obligated to proceed with the evaluation process.”

Castile, 617 F.3d at 927.

       Trewyn’s plantar fasciitis, peroneal tenosynovitis, and Achilles peritendinitis are all lower

extremity impairments that impact weight bearing. It is possible that these weight bearing

conditions, in combination with Trewyn’s osteopenia, left knee osteoarthritis, and obesity may

impact her functioning and require additional limitations. The ALJ did not consider how

Trewyn’s plantar fasciitis, peroneal tenosynovitis, and Achilles peritendinitis may have affected

her ability to function in combination with her other impairments.

       Although the ALJ’s decision contains a lengthy recitation of the medical evidence and

other evidence in the record, it does not reflect any consideration of whether Trewyn’s lower

extremity impairments caused functional limitations that required accommodation within the

RFC. The Commissioner has offered no argument to counter Trewyn’s allegations, other than to

argue that the ALJ properly found that these impairments were not severe at step two. The

Commissioner’s response wholly fails to acknowledge that an ALJ must “consider the limitations
                                                 5
   USDC IN/ND case 1:19-cv-00218-HAB document 17 filed 05/26/20 page 6 of 7


imposed by all impairments, severe and non-severe.” Ray v. Berryhill, 915 F.3d 486, 492 (7th Cir.

2019); 20 C.F.R. § 404.1523. The duty to analyze non-severe impairments in formulating a

claimant’s RFC to be used at steps four and five is fundamental to the disability programs under

the Social Security Act. See Bowen v. Yuckert, 482 U.S. 137, 150-51, 107 S. Ct. 2287, 96 L. Ed.

2d 119 (1987) (emphasizing the duty of the Commissioner, when there is at least one severe

impairment, to “consider the combined effect of all of the individual’s impairments without

regard to whether any such impairment, if considered separately, would be of such severity”)

(quoting 42 U.S.C. §§ 423(d)(2)(C), 1382c(a)(3)(F) (1982 ed. and Supp. III)).

       “A failure to fully consider the impact of non-severe impairments requires reversal.”

Denton v. Astrue, 596 F.3d 419, 423 (7th Cir. 2010) (citing Golembiewski v. Barnhart, 332 F.3d

912, 918 (7th Cir. 2003)). It does not matter that the ALJ found Trewyn’s plantar fasciitis,

peroneal tenosynovitis, and Achilles peritendinitis to be non-severe in isolation. Golembiewski,

322 F.3d at 918) (noting that ALJs must consider the aggregate effect of impairments). All of

Trewyn’s lower extremity impairments would impact weight bearing and may alter her ability to

climb ramps and stairs, balance, stoop, kneel, crouch, or crawl. Without any discussion by the

ALJ, the Court cannot determine that the ALJ properly considered the effects of these

impairments on Trewyn’s RFC. Remand is required.

       Trewyn argues twelve other distinct arguments in her 53 page opening brief. Many of

them relate to the RFC and the VE’s testimony. Reconsideration of the Trewyn’s lower extremity

impairments and the aggregate effect of the non-severe and severe impairments in combination

may alter the RFC. Because the Court is remanding to the Commissioner for further proceedings,

it need not belabor the parties’ other arguments. The ALJ will have an opportunity to fully

consider the medical evidence on remand.
                                                 6
USDC IN/ND case 1:19-cv-00218-HAB document 17 filed 05/26/20 page 7 of 7


                                 CONCLUSION

   For the foregoing reasons, the Decision is REMANDED.

   SO ORDERED on May 26, 2020.

                                     s/Holly A Brady
                                     JUDGE HOLLY A. BRADY
                                     UNITED STATES DISTRICT COURT




                                        7
